   Case 1:18-cr-00088-JRH-BKE Document 32 Filed 09/08/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION




UNITED STATES OF AMERICA                 *
                                         •k



     V.                                  *            CR 118-088
                                         *


ALVIN TYRONE STURGIS, JR.                *



                                    ORDER




     Presently before the Court is a "Demand for Order" filed by

Defendant Sturgis.        On July 12, 2019, Defendant was sentenced to

serve 46 months imprisonment upon his guilty plea to possession of

a firearm    by a      prohibited    person,    a    violation   of 18       U.S.C. §

922(g)(1).    The Court expressly provided that this federal sentence

shall run "consecutively to any term of imprisonment imposed upon

the revocation of the probation term the defendant is serving in

Richmond    County     Superior     Court,    Docket    Number     2010RCCR01754."

(See Judgment & Commitment Order, Doc. 28, at 2.)

     The    specific     relief     Defendant       seeks   through    the    instant

motion is not clear, but the Court discerns that he either wants

his federal sentence to run concurrent with his state sentence or


he wishes to remain in a state-run facility to serve his federal

sentence.


     To the extent Defendant is asking to convert his consecutive

sentence    into   a   concurrent    one,     this    Court   does    not    have   the
   Case 1:18-cr-00088-JRH-BKE Document 32 Filed 09/08/20 Page 2 of 2



authority to modify a sentence once it has been imposed with three

exceptions, none of which apply here.           See 18 U.S.C. § 3582(c)(2).

Accordingly,    the   Court is   without       authority    to    even    consider

Defendant's motion.      Moreover, once Defendant has completed his

state sentence, he will be turned over to the custody of the Bureau

of Prisons, which holds a detainer upon Defendant for this purpose,

to serve his federal sentence.           And while the Bureau of Prisons

has the power to designate a state facility nunc pro tune as the

place of federal confinement so that a defendant may gain credit

against   a   federal sentence    for    the    time     served   in     the   state

facility, this is a decision within the discretion of the Bureau

of Prisons and not this Court.


     Upon the foregoing. Defendant's "'Demand for Order" (doc. 30)

is DENIED.


     ORDER     ENTERED   at   Augusta,    Georgia,       this              day    of

September, 2020.




                                          J                       CHIEF JUDGE
                                          UNITED^^ATES DISTRICT COURT
                                           S-eUTtTETRN   DISTRICT OF GEORGIA
